984 F.2d 1138
FLORIDA INTERNATIONAL INDEMNITY COMPANY, Plaintiff-Appellee,v.The CITY OF METTER, GEORGIA, The Metter/Candler CountyRecreation Department, Myron Colley, Defendants,Juanita Googe, Individually and as Temporary Administratrixof the Estate of Kenneth Harold Googe, Deceased, HaroldGooge, Jr., Shirley Diane Sparks, Andrew Ray Googe, HowardMichael Googe and Linda Kay Googe, Defendants-Appellants.
No. 90-8302.
United States Court of Appeals, Eleventh Circuit.
March 1, 1993.

Michael K. Gardner, Barnard M. Portman, and Paul H. Felser, Savannah, GA, for the Googes.
Robert S. Reeves, Swainsboro, GA, for appellant.
D. Campbell Bowman, Jr., Stanley M. Karsman, Savannah, GA, for appellee.
Glen A. Cheney, Cheney & Cheney, Reidsville, GA, for Metter/Candler County.
Appeal from the United States District Court for the Southern District of Georgia, Dudley H. Bovven, J.
Before ANDERSON, Circuit Judge, TUTTLE and CLARK, Senior Circuit Judges.
PER CURIAM:


1
For the reasons set out in the previous opinion of this court1 certifying certain issues to the Supreme Court of Georgia, and for the reasons set out in the opinion of the Supreme Court of Georgia,2 the judgment of the district court is


2
AFFIRMED.



1
 Florida Int'l Indemnity Co. v. Googe, 952 F.2d 1297 (11th Cir.1992)


2
 Googe v. Florida International Indemnity Company, 262 Ga. 546, 422 S.E.2d 552 (1992)